Cite as 2013 Ark. App. 570

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CR-13-64


                                                  Opinion Delivered   October 9, 2013

                                                  APPEAL FROM THE CRITTENDEN
JOSEPH ASHLEY MAX                                 COUNTY CIRCUIT COURT
                               APPELLANT          [NO. CR-12-291]

V.                                                HONORABLE RALPH WILSON, JR.,
                                                  JUDGE

STATE OF ARKANSAS                                 AFFIRMED; MOTION TO
                                  APPELLEE        WITHDRAW GRANTED



                               ROBIN F. WYNNE, Judge


       Joseph Ashley Max appeals from the trial court’s revocation of his probation. His

counsel has filed a motion to withdraw and a no-merit brief in accordance with Anders v.

California, 386 U.S. 738 (1967) and Rule 4-3(k) of the Rules of the Arkansas Supreme Court

and Court of Appeals in which he asserts that the appeal is wholly without merit.1 We affirm

and grant the motion to withdraw as counsel.

       In April 2012, appellant pled guilty to charges of residential burglary and criminal

mischief in the first degree. He was sentenced to 120 months’ probation on the charge of

residential burglary and sixty months’ probation on the charge of criminal mischief in the first


       1
        This is the second time this appeal has been before us. In an opinion dated June 26,
2013, we denied counsel’s motion to withdraw and ordered rebriefing due to a deficiency in
the brief. Max v. State, 2013 Ark. App. 426. Counsel has corrected the deficiency, and we
may now consider the appeal.
                                  Cite as 2013 Ark. App. 570

degree. On August 23, 2012, the State filed a petition to revoke appellant’s probation.

Following a hearing on the State’s petition, the trial court revoked appellant’s probation,

finding that he had violated the terms and conditions of his probation. Appellant was

sentenced to sixty months’ imprisonment. This appeal followed.

       A request to withdraw on the ground that the appeal is wholly without merit shall be

accompanied by a brief that contains a list of all rulings adverse to appellant and an explanation

as to why each ruling is not a meritorious ground for reversal. Ark. Sup. Ct. R. 4-3(k)(1)

(2012). Counsel has listed all adverse rulings in the brief and discussed why they do not

present a meritorious issue for appeal. Appellant did not file any pro se points for reversal.

After reviewing the brief and the record, we agree with counsel that an appeal in this case

would be wholly without merit. Therefore, we affirm the trial court’s sentencing order and

grant counsel’s motion to withdraw.

       Affirmed; motion to withdraw granted.

       HARRISON and BROWN, JJ., agree.

       C. Brian Williams, for appellant.

       No response.




                                                2